It is agreed that there was no probable cause for the criminal proceeding. The trial justice directed a verdict for the defendants on the ground that there was probable cause. This action was erroneous. The trial justice did not rule on the question of malice which was not material if there was probable cause. The plaintiff having established want of probable cause is entitled to recover in her action of malicious prosecution upon proof of either actual malice or malice implied in law, or, as it is sometimes called, constructive malice.
Plaintiff is a married woman of good reputation who has lived in Providence for a number of years. The defendant *Page 131 
Costigan, who is a police captain in the city of Providence, knew all of the facts of the case, before he began the criminal proceeding. No crime had been committed and the plaintiff asserted her innocence. Captain Costigan then threatened plaintiff with a criminal prosecution unless she paid to the defendant Birmingham the seven dollars which the latter claimed she had lost. Upon plaintiff's refusal to do as directed, the criminal proceeding was begun.
Without any further consideration of the testimony, I think this action of the officer is a sufficient basis to warrant a jury in finding the existence of malice. It was an attempt to coerce plaintiff and a threat to use the machinery of the criminal law by a public officer to enforce the collection of a civil and individual claim. It may be that a jury, in view of the circumstances, might refuse to compel defendant Costigan to pay damages to plaintiff; but plaintiff, in my judgment, has the right to submit her case to a jury. The question on the direction of a verdict is not one in regard to the weight of the evidence of malice but rather, is there any evidence of malice; if thereis, it is a question for the jury in the first instance, and is not a question of law.
The case against the defendant Costigan should be submitted to a jury. Plaintiff does not urge the case against the other defendants very strongly and with reason as there is but little evidence against them.
Plaintiff's exception to the action of the trial justice in directing a verdict for defendant Costigan should be sustained and the case should be remitted to the Superior Court for a new trial as to him.
I am authorized to state that Mr. Justice SWEENEY concurs in this opinion.